     Case 2:12-cr-00056 Document 384 Filed 10/09/20 Page 1 of 5 PageID #: 1044



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON




UNITED STATES OF AMERICA


v.                                     CRIMINAL ACTION NO. 2:12-00056-04


BRYAN JAVINS



            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER



              On October 5, 2020, the United States of America

appeared by Nicholas M. Miller, Assistant United States

Attorney, and the defendant, Bryan Javins, appeared in person

and by his counsel, Louis Thompson Price, for a hearing on the

petition seeking revocation of supervised release submitted by

United States Probation Officer M. Dylan Shaffer.              The defendant

commenced a 22-month term of supervised release in this action

on September 12, 2019, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

June 20, 2019.
  Case 2:12-cr-00056 Document 384 Filed 10/09/20 Page 2 of 5 PageID #: 1045



     The court heard the admissions of the defendant and the

representations and argument of counsel.



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant failed to submit a written report

for the months of January 2020 through August 2020, excluding

February 2020; (2) the defendant failed to submit a financial

investigation packet to the probation officer by February 26,

2020, as directed by the probation officer, and failed to

contact his probation officer on several occasions from March

10, 2020 through July 8, 2020; (3) on November 13, 2019, the

defendant submitted a urine screen that tested positive for

methamphetamine, on July 16, 2020 the defendant submitted a

urine screen that tested positive for morphine, and on July 21,

2020, the defendant admitted to the probation officer that he

consumed heroin on three occasion as recent as July 14, 2020;

(4) the defendant failed to attend his weekly individual

counseling at Pyramid Counseling for two weeks in December,

2019, and three weeks in January 2020, and did not attend any

treatment sessions in February, March, May, June and July 2020,
                                      2
  Case 2:12-cr-00056 Document 384 Filed 10/09/20 Page 3 of 5 PageID #: 1046



and the defendant failed to attend his group counseling at

Pyramid Counseling on December 19, and 26, 2019, January 8, 9

and 30, 2020, February 6, 13, 20, 26 and 27, 2020, March 4 and

12, 2020, and August 4 and 5, 2020, (Pyramid Counseling having

suspended group counseling sometime at the end of March 2020

through June 2020 due to the COVID-19 pandemic); (5) defendant

failed to submit urine screens as instructed on October 29,

2019, November 7 and 12, 2019, December 6 and 17, 2019, January

9, and 14, 2020, February 13, and 24, 2020, March 6, 2020, April

9 and 21, 2020, May 12, and 21, 2020, June 8, 19 and 29, 2020,

and July 10, 20 and 28, 2020; and, (6) since beginning the term

of supervised release on September 12, 2019, the defendant has

failed to make monthly restitution payments of $200 for the

months of October 2019, November 2019, December 2019, January

2020, February 2020, March 2020, April 2020, May 2020 and July

2020.   He made a $100 payment toward restitution in November

2019 and a $700 payment toward restitution in June 2020, all as

admitted by the defendant as to (1), (2), (3), (4), (5) and (6)

above on the record of the hearing and all as set forth in the

petition on supervised release, and by the court’s findings on

the record of the hearing.




                                      3
  Case 2:12-cr-00056 Document 384 Filed 10/09/20 Page 4 of 5 PageID #: 1047



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, and restitution is reimposed in the amount of

$17,357.60 with no further term of supervised release imposed.


           The defendant was remanded to the custody of the

United States Marshal.




                                      4
  Case 2:12-cr-00056 Document 384 Filed 10/09/20 Page 5 of 5 PageID #: 1048



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                             DATED:       October 9, 2020




                                      5
